DETAILED ACTION
Applicants’ arguments, filed 18 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejection
The examiner previously rejected the instant claims over the combination of Kurzrock et al. (WO 2004/080396 A2) in view of Andre et al. (New England Journal of Medicine, Vol. 350(23), June 3, 2004, pages 2343-2351). This rejection has been withdrawn in view of the claim amendment on 18 January 2022 deleting leucovorin from instant claims 1, 6, and 18.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-6, 8, 10, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzrock et al. (WO 2004/080396 A2) in view of Margalit et al. (US 2004/0266882 A1).
Kurzrock et al. (hereafter referred to as Kurzrock) is drawn to liposomal curcumin for the treatment of cancer. In one embodiment, Kurzrock teaches a liposome comprised of DMPC:Chol:DMPE-PEG-2000 and DMPC:Chol:DSPE-PEG at 90:10:05, as of Kurzrock, page 33, relevant text reproduced below.

    PNG
    media_image1.png
    277
    1193
    media_image1.png
    Greyscale

Kurzrock does not teach a chemosensitizer.
Margalit et al. (hereafter referred to as Margalit) is drawn to aryloxypropylamines as chemosensitizers for the treatment of cancer, as of Margalit, title and abstract. The chemosensitizer, when combined with a chemotherapeutic agent intended to treat cancer, results in greater killing of cancer cells than the chemotherapeutic alone, as of Margalit, figure 1, reproduced below.

    PNG
    media_image2.png
    345
    502
    media_image2.png
    Greyscale

The use of a chemosensitizer in combination with a chemotherapeutic also results in longer survival with a tumor, as of Margalit, figure 12, reproduced below.

    PNG
    media_image3.png
    442
    445
    media_image3.png
    Greyscale

Margalit does not teach curcumin or a curcuminoid.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the chemosensitizer of Margalit with the curcuminoid containing liposome of Kurzrock. This is because Kurzrock is drawn to a curcuminoid containing liposome for treatment of cancer. Margalit teaches that a chemosensitizer, when combined with an anti-cancer drug, results in greater effectiveness of the anti-cancer drug. Kurzrock appears to teach that curcumin is an anti-cancer drug. As such, the skilled artisan would have been motivated to have combined the chemosensitizer of Margalit with the curcuminoid of Kurzrock in order to have predictably increased the anticancer effectiveness of the curcuminoid of Kurzrock with a reasonable expectation of success.
As to claim 1, the claim recites 0.1 to 1000 mg of chemosensitizer. Kurzrock teaches 0.1-10 mg/m2 of chemosensitizer, as of Kurzrock, paragraph 0023. The average surface area of an adult human is estimated by the examiner to be about 1.65-1.8 square meters; as such, this is understood to result in a dose of about 0.165-18 mg of chemosensitizer. This dose is within the claimed range.

As to claim 5, Kurzrock teaches curcumin analogs on page 7.
As to claim 6, this is an independent claim reciting treating malignant or non-malignant proliferative cells, wherein said malignant cells may be selected from pancreatic, melanoma, or breast cancer cells. The material used to treat said cells appears to be the same material as in claim 1. Kurzrock teaches pancreatic cancer, breast cancer, and melanoma, as of Kurzrock, title and abstract. Margalit also teaches all of pancreatic cancer, breast cancer, and melanoma, as of Margalit, page 7, table reproduced in part below with annotations added by the examiner.

    PNG
    media_image4.png
    567
    593
    media_image4.png
    Greyscale


As to claim 10, Kurzrock teaches treating neurofibromatosis, as of Kurzrock, page 6, relevant text reproduced below.

    PNG
    media_image5.png
    463
    1064
    media_image5.png
    Greyscale

As to claim 14, Kurzrock teaches curcumin analogs on page 7.
As to claim 18, Kurzrock teaches treating an animal on page 1, first paragraph in background section.
As to claim 19, the pegylation of the liposome of Kurzrock is understood to render it sterically stabilized.
As to claim 20, Kurzrock teaches administration to mice, as of Kurzrock, page 23, third full paragraph. Margalit also teaches treating mice in paragraphs 0073 and 0205. Mice are understood to read on the required non-domesticated animal.
Note Regarding Reference Date: The instant application has an earliest effective filing date on 7 September 2005. Kurzrock was published on 23 September 2004. As such, Kurzrock was published less than a year prior to the earliest effective filing date of the instant application. Kurzrock was also filed earlier than the effective filing date of the instant application.

With regard to the rejection under pre-AIA  35 U.S.C. 102(e), Kurzrock has common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Response to Arguments
Applicant has addressed the previously applied rejection, as of applicant’s response on 18 January 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 8, applicant argues that there is no reasonable expectation of success from the combination of Kurzrock and Margalit. Applicant argues that just because two agents have certain effects (curcumin has anti-cancer effects and 
This is not persuasive. As an initial matter, the term “chemosensitizing agent” which is used in the title of the Margalit reference, would appear to indicate that there would have been an expectation that the chemosensitizer would have sensitized the cancer cells to chemotherapeutics, thereby increasing the effectiveness of chemotherapeutics with a reasonable expectation of success.
Additionally, to the extent that the curcumin of Kurzrock and the aryloxypropylamines of Margalit are taught to have had anti-cancer effects, there would have been a reasonable expectation that the combination of these would have produced an additive effect. It is prima facie obvious to combine two compositions (e.g. those of Kurzrock and Margalit) each of which is taught by the prior art to be useful for the same purpose (treating cancer), in order to form a third composition to be used for the very same purpose (treating cancer). The idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06(I). Additionally, combining prior art elements (e.g. curcumin in Kurzrock and the aryloxypropylamine or Margalit) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. In this case, treatment of cancer would have been predictable because both the components of Kurzrock and of Margalit treat cancer; as such, the combination would have also had a reasonable expectation of being able to predictably treat cancer with a reasonable expectation of success.

 

Terminal Disclaimer
The terminal disclaimer filed on 23 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,004,687 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 11 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following US Patents and publications
US Patent 7,968,115
US Patent 8,784,881
US Patent 9,283,185
US Patent 10,182,997
US application 16/205,816
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612